PER CURIAM:
Mahmoud A. Benstone appeals the district court’s order awarding summary judgment to Roy W. Cherry in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Benstone v. Cherry, No. 1:10-cv-00313-JCC-JFA, 2010 WL 5395282 (E.D.Va. filed Dec. 22, 2010 & entered Dec. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED